EXHIBIT SIERRA PACIFIC RESOURCES RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Three Months Ended March 31, Year Ended December 31, 2008 2007 2007 2006 2005 2004 2003 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $24,058 $15,607 $ 197,295 $ 279,792 $86,137 $ 30,842 $(117,286) Income Taxes 16,708 10,628 87,555 145,605 43,118 18,050 (51,275) Income (Loss) From Continuing Operations before Income Taxes 40,766 26,235 284,850 425,397 129,255 48,892 (168,561) Fixed Charges 79,460 76,519 310,876 336,024 319,654 324,969 384,565 Capitalized Interest (allowance for borrowed funds used during construction) (9,152) (5,334) (25,967) (17,119) (24,691) (8,587) (5,976) Preferred Stock Dividend Requirement - - - (3,602) (6,000) (6,000) (6,000) Total $111,074 $97,420 $ 569,759 $ 740,700 $ 418,218 $359,274 $204,028 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ 79,460 $76,519 $ 310,876 $ 332,422 $ 313,654 $ 318,969 $378,565 Preferred Stock Dividend Requirement - - - 3,602 6,000 6,000 6,000 Total $79,460 76,519 310,876 336,024 319,654 $ 324,969 $384,565 RATIO OF EARNINGS TO FIXED CHARGES 1.40 1.27 1.83 2.20 1.31 1.11 DEFICIENCY $- $- $- $- $- $- $180,537 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.“Earnings” represents pre-tax income (or Loss) from continuing operations before pre-tax preferred stock dividend requirement of SPPC and fixed charges (excluding capitalized interest).
